t c summary opinion united_states tax_court traci a tomko and ronald r tomko petitioners v commissioner of internal revenue respondent docket no 6108-04s filed date traci a tomko and ronald r tomko pro_se james e schacht and mark j miller for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent sec_1 references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue is whether petitioners are entitled to deduct certain gambling_losses petitioners resided in oneida wisconsin when the petition in this case was filed background the facts may be summarized as follows during petitioners were recreational gamblers who played slot machines petitioners had winnings of at least dollar_figure from these activities that were reported to the internal_revenue_service see sec temporary proced admin regs fed reg date on their joint form_1040 u s individual_income_tax_return petitioners reported gambling income of dollar_figure and gambling_losses of the same amount on schedule a itemized_deductions respondent determined that petitioners received gambling income of dollar_figure and disallowed the deduction for gambling_losses on the ground that petitioners failed to substantiate any losses petitioners do not dispute the increase in gambling income petitioners however argue that they have substantiated their losses they claim that the funds for each trip to the local casinos is shown by cash withdrawals on credit cards or bank account debit cards their statements from these accounts show activities at the casinos in addition they reconstructed their gambling activities allegedly showing cash withdrawals for each day and the amount of individual gain_or_loss at the end of the day for example the credit card account statement shows that on date they withdrew dollar_figure and the gambling activity records for that day show that they lost dollar_figure discussion sec_61 defines gross_income to mean all income from whatever source derived winnings from slot machines and other gambling winnings are includable in gross_income see lyszkowski v commissioner tcmemo_1995_235 affd without published opinion 79_f3d_1138 3d cir in the case of an individual sec_62 defines adjusted_gross_income as gross_income less certain deductions including deductions attributable to a trade_or_business carried on by the taxpayer sec_62 if a taxpayer’s gambling activity constituted a trade_or_business his or her gambling_losses would be deductible from gross_income in arriving at adjusted_gross_income on schedule c profit or loss from business if a taxpayer’s gambling activity did not constitute a trade_or_business his or her gambling_losses would be deductible as an itemized_deduction in arriving at taxable_income on schedule a sec_63 petitioners do not claim that they were in the trade_or_business of gambling regardless whether or not the activity constituted a trade_or_business sec_165 provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions see also sec_1_165-10 income_tax regs petitioners do not dispute that sec_165 applies here respondent claims that petitioners’ records are insufficient to establish that they incurred any losses to be sure petitioners’ records leave something to be desired sec_6001 and the regulations thereunder require that taxpayers keep adequate_records to substantiate their income and deductions when a taxpayer fails to keep adequate_records but a court is convinced that deductible expenses were made the court should make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir in cases involving gambling_losses this court has invoked the cohan_rule when it is satisfied that a taxpayer has incurred some gambling_losses see 25_tc_1354 the total amount petitioners attribute to their gambling activity is dollar_figure--dollar_figure chase credit card dollar_figure mbna credit card and dollar_figure bank account debit card while this amount may have cycled through the casinos and the financial_institution we are not convinced that this amount represents petitioners’ gambling_losses according to their testimony their losses were computed by the amount of cash they had at the end of their sessions of playing the slot machines and they claim they did not not leave a casino with any of the cash they had originally withdrawn except when they hit a payout of more than dollar_figure we are particularly bothered by this explanation although the odds are in a casino’s favor it does not necessarily follow that there are no days when a player comes out ahead given the uncertainty of petitioners’ records and the certainty that there must have been some losses we find that petitioners did suffer total gambling_losses of dollar_figure in reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
